IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN THE INTEREST OF: T.W.H., A MINOR       : No. 121 WAL 2018
                                          :
                                          :
PETITION OF: T.W.H., A MINOR              : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of August, 2018, the Petition for Allowance of Appeal is

DENIED.